Citation Nr: 0907049	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  04-19 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to an initial disability evaluation greater than 
10 percent for residuals of a left shoulder injury with 
arthritis and painful motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi.

In October 2007, the Board issued a decision on this claim.  
In November 2008, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision to remand this case 
to the Board for further development and readjudication, 
pursuant to a Joint Motion by the parties for an order to 
vacate and remand the October 2007 Board decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, to comply with the Court's 
remand.  VA will notify the appellant if further action is 
required.


REMAND

In the Joint Motion to the Court, the VA and the appellant 
agreed that a remand was necessary in this case because the 
Board did not ensure compliance with VA's duty to assist by 
providing an adequate medical opinion or considering the 
appellant's lay statements regarding his disability.  The VA 
has a duty to assist claimants, to include "providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim."  38 U.S.C.A. § 5103A(d); see also 38 C.F.R. 
§ 3.159(c)(4).

The veteran was afforded VA examinations in August 2004 and 
February 2007, which both the VA General Counsel and the 
Veteran agree are not adequate, because the examiners did not 
attempt to assess the degree of functional loss due to pain 
in the Veteran's left shoulder.  The medical opinions were 
inadequate for failing to determine the limitation of motion 
of the shoulder due to pain.  Pursuant to the Court's remand, 
the Veteran must be given a new VA medical examination and 
opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded another 
VA medical examination, wherein the 
medical examiner has the opportunity to 
review the entire claims file, including 
the veteran's testimony during the July 
2004 RO formal hearing, the November 2008 
joint motion from the Court, the August 
2004 and February 2007 VA examinations, 
and the Veteran's November 2003 statement.  

2.  The examiner should offer a medical 
opinion including an assessment of the 
degree of functional loss due to pain in 
the left shoulder, and determining at what 
point the pain sets in to decrease the 
range of motion and limit function.  The 
examiner should explain the reasoning 
behind the opinion.

3.  The RO should obtain all VA treatment 
records since March 2007 not already 
included in the claims file.

4.  The RO should then readjudicate the 
claim.  If the benefit sought on appeal is 
not granted to the Veteran's satisfaction, 
the Veteran must be provided with an SSOC, 
which addresses all of the evidence 
received since the March 2007 SSOC was 
issued.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




